         Case 2:18-cv-00772-RDP Document 189 Filed 10/30/20 Page 1 of 8                                   FILED
                                                                                                 2020 Oct-30 PM 04:17
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


    STATE OF ALABAMA, et al.,

                 Plaintiffs,

            v.

    UNITED STATES DEPARTMENT
    OF COMMERCE, et al.,

                 Defendants,

    DIANA MARTINEZ, et al.,                            Civil Action No. 2:18-cv-00772-RDP
    COUNTY OF SANTA CLARA,
    CALIFORNIA, et al., STATE of
    NEW YORK, et al.,

                  Defendant-Intervenors.




                                   JOINT STATUS REPORT

       Plaintiffs, Defendants, Martinez Defendant-Intervenors, Local Government Defendant-

Intervenors, and State and other Government Defendant-Intervenors have conferred in response

to the Court’s October 20, 2020 order (Dkt. 181), and now submit this joint report regarding the

briefing schedule for potential dispositive motions.

       As stated in a joint motion submitted to the Court, all parties agree that a stay in this case

is merited pending resolution of the Supreme Court appeal of New York v. Trump, 2020 WL

5422959 (S.D.N.Y. Sept. 10, 2020). If this Court issues a stay in this case pending resolution of

the New York case, the parties propose to confer upon any decision by the U.S. Supreme Court




                                                 1
         Case 2:18-cv-00772-RDP Document 189 Filed 10/30/20 Page 2 of 8




and submit a joint status report within 10 business days with the parties’ views regarding the

continuance or termination of any such stay and, if warranted, a briefing schedule.

       To the extent a stay is not issued, the parties agree to the schedule below.

Proposed Briefing Schedule

  Proposed Deadlines                                 Event
  Deadline 1 (14 days from denial of the stay)       Any dispositive motions against Federal
                                                     Defendants due

  Deadline 2 (21 days from date of deadline 1)       Federal Defendants’ opposition brief to any
                                                     dispositive motion and all other dispositive
                                                     motions due

  Deadline 3 (21 days from date of deadline 2)       Reply briefs in support of dispositive motion
                                                     against Federal Defendants and opposition
                                                     briefs to other dispositive motions due

  Deadline 4 (14 days from date of deadline 3)       Reply briefs in support of remaining
                                                     dispositive motions due

       To the extent the deadlines above present scheduling conflicts, the parties will meet and

confer on any modifications to the above proposed briefing schedule.



 Dated: October 30, 2020                             Respectfully submitted,

 JEFFREY BOSSERT CLARK                               Steve Marshall
 Acting Assistant Attorney General                   Alabama Attorney General

 ALEXANDER K. HAAS                                   /s/Edmund G. LaCour Jr.
 Director, Federal Programs Branch                   Edmund G. LaCour Jr.
                                                     Solicitor General
 DIANE KELLEHER
 BRAD P. ROSENBERG                                   James W. Davis
 Assistant Branch Directors                          Winfield J. Sinclair
                                                     Brenton M. Smith
 /s/ Elliott M. Davis                                Assistant Attorneys General
 ALEXANDER V. SVERDLOV
 ELLIOTT M. DAVIS                                    OFFICE OF THE ATTORNEY GENERAL
 Trial Attorneys                                     501 Washington Avenue



                                                 2
       Case 2:18-cv-00772-RDP Document 189 Filed 10/30/20 Page 3 of 8




United States Department of Justice           Post Office Box 300152
Civil Division, Federal Programs Branch       Montgomery, AL 36130-0152
1100 L Street, N.W.                           Tel: (334) 242-7300
Washington, DC 20005                          Fax: (334) 353-8440
Tel: (202) 514-4336                           Email: elacour@ago.state.al.us
elliott.m.davis@usdoj.gov                     jimdavis@ago.state.al.us
                                              wsinclair@ago.state.al.us
Counsel for Defendants                        bchynoweth@ago.state.al.us

                                              Counsel for Plaintiff State of Alabama

                                              /s/ Morris J. Brooks, Jr.
                                              Morris J. Brooks, Jr.
                                              Pro se
                                              2101 W. Clinton Avenue
                                              Suite 302
                                              Huntsville, AL 35805
                                              (256) 355-9400
                                              (256) 355-9406—Fax

                                              Counsel for Plaintiff
                                              Morris J. Brooks, Jr.



                                              LETITIA JAMES
                                              Attorney General of the State of New York

/s/ Joyce White Vance                         By: /s/ Matthew Colangelo
Joyce White Vance                             Matthew Colangelo
101 Paul W. Bryant Drive                        Chief Counsel for Federal Initiatives
Tuscaloosa, AL 35487                          Elena Goldstein
jvance@law.ua.edu                               Deputy Chief, Civil Rights Bureau
                                              Amanda Meyer, Assistant Attorney General
/s/ Barry A. Ragsdale                         Joseph J. Wardenski, Senior Trial Counsel
Barry A. Ragsdale                             Office of the New York State Attorney General
SIROTE & PERMUTT, PC                          28 Liberty Street
2311 Highland Avenue South                    New York, NY 10005
Birmingham, AL 35205                          Phone: (212) 416-6057
Phone: (205) 930-5100                         Matthew.Colangelo@ag.ny.gov
bragsdale@sirote.com
                                              Attorneys for the State and Other Government
                                              Defendant-Intervenors




                                          3
Case 2:18-cv-00772-RDP Document 189 Filed 10/30/20 Page 4 of 8




                                  /s/ Robert S. Vance
                                  THE BLOOMSTON FIRM
                                  Robert S. Vance
                                  2151 Highland Avenue South, Suite 310
                                  Birmingham, AL 35205
                                  (205) 212-9700
                                  Robert@thebloomstonfirm.com

                                  DAGNEY JOHNSON LAW GROUP
                                  Anil A. Mujumdar (ASB-2004-L65M)
                                  2170 Highland Avenue South, Suite 205
                                  Birmingham, Alabama 35205
                                  Telephone: (205) 649-7502
                                  Facsimile: (205) 809-7899
                                  Email: anil@dagneylaw.com

                                  LAWYERS’ COMMITTEE FOR CIVIL
                                  RIGHTS UNDER LAW
                                  Ezra D. Rosenberg
                                  Dorian L. Spence
                                  1401 New York Avenue NW, Suite 400
                                  Washington, DC 20005
                                  Telephone: (202) 662-8600
                                  Facsimile: (202) 783-9857
                                  Email: erosenberg@lawyerscommittee.org
                                  dspence@lawyerscommittee.org

                                  DEMOCRACY FORWARD
                                  Robin F. Thurston
                                  John T. Lewis
                                  Democracy Forward Foundation
                                  P.O. Box 34553
                                  Washington, DC 20043
                                  Telephone: (202) 448-9090
                                  Email: rthurston@democracyforward.org
                                  jlewis@democracyforward.org

                                  Attorneys for Defendant-Intervenors
                                  City of Atlanta; City of San José; Arlington County;
                                  and King County

                                  DEBEVOISE & PLIMPTON LLP
                                  Jyotin Hamid
                                  Lauren M. Dolecki
                                  Ming Ming Yang
                                  919 Third Ave
                                  New York, NY 10022


                              4
Case 2:18-cv-00772-RDP Document 189 Filed 10/30/20 Page 5 of 8




                                  (212) 909-6000
                                  Facsimile: (212) 909-6836
                                  Email: jhamid@debevoise.com
                                  lmdolecki@debevoise.com
                                  mmyang@debevoise.com

                                  Robert Kaplan*
                                  801 Pennsylvania Avenue NW, Suite 500
                                  Washington, DC 20001
                                  Telephone: (202) 383-8000
                                  Facsimile: (202 383-8188
                                  Email: rbkaplan@debevoise.com

                                  CITY OF SAN JOSÉ
                                  Richard Doyle, City Attorney
                                  Nora Frimann, Assistant City Attorney
                                  Office of the City Attorney
                                  200 East Santa Clara Street, 16th Floor
                                  San José, CA 95113-1905
                                  Telephone: (408) 535-1900
                                  Facsimile: (408) 998-3131
                                  Email: cao.main@sanjoseca.gov

                                  Attorneys for Defendant-Intervenor
                                  City of San José

                                  *Application for Pro Hac Vice Admission
                                  Pursuant to ALND L.R. 83.1(b)
                                  Forthcoming.

                                  COPELAND FRANCO
                                  SCREWS & GILL, P.A.
                                  Robert D. Segall (SEG003)
                                  Post Office Box 347
                                  Montgomery, AL 36101-0347
                                  Phone: (334) 834-1180
                                  Facsimile: (334) 834-3172
                                  Email: segall@copelandfranco.com

                                  OFFICE OF THE COUNTY COUNSEL
                                  COUNTY OF SANTA CLARA
                                  James R. Williams, County Counsel
                                  Greta S. Hansen
                                  Raphael N. Rajendra
                                  Marcelo Quiñones
                                  Laura S. Trice



                              5
Case 2:18-cv-00772-RDP Document 189 Filed 10/30/20 Page 6 of 8




                                  Office of the County Counsel
                                  County of Santa Clara
                                  70 West Hedding Street
                                  East Wing, 9th Floor
                                  San José, CA 95110
                                  Email: raphael.rajendra@cco.sccgov.org
                                  marcelo.quinones@cco.sccgov.org

                                  LAW OFFICE OF
                                  JONATHAN WEISSGLASS
                                  Jonathan Weissglass
                                  1939 Harrison Street, Suite 150-B
                                  Oakland, CA 94612
                                  Telephone: (510) 836-4200
                                  Email: jonathan@weissglass.com

                                  Attorneys for the Local Government Defendant-Intervenors


                                  /s/ Edward Still

                                  MEXICAN AMERICAN LEGAL
                                  DEFENSE AND EDUCATIONAL FUND
                                  Thomas A. Saenz
                                  Andrea Senteno
                                  Ernest Herrera
                                  634 S. Spring St., Ste. 1100
                                  Los Angeles, CA 90014
                                  Telephone: (213) 629-2512
                                  Facsimile: (213) 629-0266
                                  Email: tsaenz@maldef.org
                                          asenteno@maldef.org
                                          eherrera@maldef.org

                                  Edward Still
                                  Bar. No. ASB-i47w-4786
                                  still@votelaw.com
                                  429 Green Springs Hwy STE 161-304
                                  Birmingham, AL 35209
                                  Telephone: (205) 320-2882
                                  Facsimile: (205) 320-2882

                                  James U. Blacksher
                                  (AL Bar: ASB-2381-S82J)
                                  825 Linwood Road
                                  Birmingham, AL 35222
                                  Telephone: (205) 612-3752


                              6
Case 2:18-cv-00772-RDP Document 189 Filed 10/30/20 Page 7 of 8




                                  jublacksher@gmail.com

                                  Attorneys for Martinez Intervenors




                              7
         Case 2:18-cv-00772-RDP Document 189 Filed 10/30/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       This is to certify that on the 30th day of October, 2020, a copy of the foregoing was

served by electronic mail to counsel of record agreed to by the parties.

                                                             /s/ Andrea Senteno
                                                             Andrea Senteno




                                                 8
